DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a system comprising a forklift with two read antennas and a warehouse with RF tags on the floor, classified in G05D 1/028
II. Claims 10-15, drawn to a system for determining the direction of a forklift in a warehouse aisle using the sequence of tags on a warehouse floor, classified in B66F 9/063.
III. Claims 16-22, drawn to a system determining when a tag is malfunctioning, classified in G06K 7/0095. 
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). 
In the present case, the inventions as claimed have different designs and different modes of operation. Regarding the different design, invention I recites a forklift with two read antennas, which are used to determine the forklift’s direction. No mention of malfunctioning tags is made. Invention II recites a forklift that determines its direction based on the sequence of tags on a floor. No mention of two antennas is made. No mention of malfunctioning tags is made. Invention III recites a system in which a forklift identifies malfunctioning tags. No mention of two antennas is made.
Invention I is a different design and mode of operation from invention II because invention II does not recite two read antennas, while invention I does. Invention I is different from invention III because invention III does not recite two read antennas while invention I does. Invention II is different from invention III because invention III recites identifying malfunctioning tags while inventions I and II do not. These are all different modes of operation. They also do not overlap in scope. A forklift that uses two read antennas and the strength of the RF signals on the floor to navigate (invention I) is mutually exclusive from a forklift that uses the sequence of tags on a floor to navigate (invention II). Their operating principles are different. Furthermore, a forklift that determines missing tags (invention III) is of a different scope from a forklift that navigates with two read antennas (invention I) and from a forklift that navigates using tag sequences (invention II).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
As the restriction is of a complex nature, no phone call was made to the attorney. Furthermore, the applicant did not make an election over the phone in the restriction of application 15/148,605 (see the top of page 4 of the restriction dated March 9, 2017) for which the present application is a continuation. This past experience suggests an election over the phone might again not be made. (MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665